      Case 2:20-cv-00870-KJM-AC Document 25 Filed 06/22/20 Page 1 of 2

 1

 2

 3

 4

 5

 6

 7

 8                                     UNITED STATES DISTRICT COURT
 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11    LIAM MEYER,                                         No. 2:20-cv-00870 KJM AC PS
12                        Plaintiff,
13            v.                                          ORDER
14    CALIFORNIA DEPARTMENT OF
      WATER RESOURCES, et al.,
15
                          Defendants.
16

17

18          Plaintiff is proceeding in this case in pro per. The proceeding has accordingly been

19   referred to the magistrate judge by E.D. Cal. R. (“Local Rule”) 302(c)(21).

20          Plaintiff has requested a 14-day extension of time to respond to a motion to dismiss from

21   defendant Central Valley Flood Protection Board (ECF No. 13). ECF No. 24. Plaintiff indicates

22   he did not timely receive notice that the motion had been filed. Id. As the response to this

23   motion is only just past due, and because opposition briefing will permit the undersigned to

24   decide the motion on its merits, the undersigned finds that it is in the interest of justice to grant

25   the request.

26   ////

27   ////

28   ////
     Case 2:20-cv-00870-KJM-AC Document 25 Filed 06/22/20 Page 2 of 2

 1          For good cause shown, IT IS HEREBY ORDERED that plaintiff’s motion for an
 2   extension of time (ECF No. 24) is GRANTED and plaintiff’s opposition is due July 7, 2020. If
 3   an opposition is not filed by that date, it will be construed as a statement of non-opposition.
 4   DATED: June 22, 2020
 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                        2
